Name: Regulation (EEC) No 2677/75 of the Commission of 6 October 1975 applying Council Regulation (EEC) No 3254/74 of 17 December 1974, applying Regulation (EEC) No 1055/72 on notifying the Commission of imports of crude oil and natural gas, to petroleum products falling within subheadings 27.10 A, B, C I and C II of the Common Customs Tariff
 Type: Regulation
 Subject Matter: trade policy;  energy policy;  oil industry;  documentation;  information technology and data processing
 Date Published: nan

 Avis juridique important|31975R2677Regulation (EEC) No 2677/75 of the Commission of 6 October 1975 applying Council Regulation (EEC) No 3254/74 of 17 December 1974, applying Regulation (EEC) No 1055/72 on notifying the Commission of imports of crude oil and natural gas, to petroleum products falling within subheadings 27.10 A, B, C I and C II of the Common Customs Tariff Official Journal L 275 , 27/10/1975 P. 0001 - 0007 Greek special edition: Chapter 12 Volume 1 P. 0093 Spanish special edition: Chapter 12 Volume 2 P. 0064 Portuguese special edition Chapter 12 Volume 2 P. 0064 REGULATION (EEC) No 2677/75 OF THE COMMISSION of 6 October 1975 applying Council Regulation (EEC) No 3254/74 of 17 December 1974, applying Regulation (EEC) No 1055/72 on notifying the Commission of imports of crude oil and natural gas, to petroleum products falling within subheadings 27.10 A, B, C I and C II of the Common Customs Tariff THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to Council Regulation (EEC) No 1055/72 (1) of 18 May 1972 on notifying the Commission of imports of crude oil and natural gas and in particular Article 4 thereof; Whereas Council Regulation (EEC) No 3254/74 (2) of 17 December 1974 extended the obligation of Member States to notify the Commission under Regulation (EEC) No 1055/72 to imports of petroleum products falling within subheadings 27.10 A, B, C I and C II of the Common Customs Tariff, in accordance with procedure laid down in its Annex and under the conditions set out in Regulation (EEC) No 1055/72; Whereas Commission Regulation (EEC) No 1068/73 (3)of 16 March 1973 applies Regulation (EEC) No 1055/72 by establishing guidelines whereby the notifications provided for in Article 1 thereof should be drawn up; Whereas, to simplify the transmission of information and to ensure that statistics are comparable, notifications to be made by Member States and undertakings should be standardized by the use of questionnaires which would serve as a guide for the presentation and content of such notifications, HAS ADOPTED THIS REGULATION: Article 1 The notifications provided for in Article 1 of Regulation (EEC) No 1055/72, as applied by Regulation (EEC) No 3254/74 to petroleum products falling within subheadings 27.10 A, B, C I and C II of the Common Customs Tariff, shall be drawn up as shown in the Annex to this Regulation. Article 2 This Regulation shall enter into force the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 October 1975. For the Commission H. SIMONET Vice-President >PIC FILE= "T0007899"> Remarks for PP 1 - IMPORTS QUESTIONNAIRE to be submitted (a) by companies to the Governments of the Member States (b) by Member States to the Commission of the European Communities Laying down the implementing provisions pursuant to Article 1 of Council Regulation (EEC) No 3254/74 of 17 December 1974 applying Regulation (EEC) No 1055/72 on notifying the Commission of imports of crude oil and natural gas to petroleum products falling within subheadings 27.10 A, B, C I and C II of the Common Customs Tariff Only for companies or persons importing at least 100 000 metric tons of petroleum products per annum. Within the meaning of this Regulation the term "import" means all petroleum products in question entering the customs territory of the Community for purposes other than transit and inward processing traffic destined for third countries. Member States are obliged to notify only imports of petroleum products intended for themselves, excluding those in transit to other Member States. (a) "Petroleum products falling within subheadings 27.10 A, B, C I and C II of the Common Customs Tariff" means the product referred to in the corresponding notes of the Common Customs Tariff. (b) "Gradings and descriptions of the imported petroleum products as given in the Common Customs Tariff" means the description of the petroleum product according to the following headings: >PIC FILE= "T0008393"> The notification shall be made using one form for each petroleum product falling within a different one of the above headings. TIME LIMITS: 1. For the submission of the notifications of undertakings or persons to the Member States, no later than 15 September (for the period from 1 January to 30 June) and 15 March (for the period from 1 July to 31 December) of each year. 2. For the submission of the notifications of the Member States to the Commission no later than 30 September (for the period from 1 January to 30 June) and 31 March (for the period from 1 July to 31 December). (If there is insufficient room on the forms, additional information may be included on separate sheets). >PIC FILE= "T0007900"> Remarks for PP 2a - IMPORTS QUESTIONNAIRELaying down the implementing provisions pursuant to Article 1 of Council Regulation (EEC) No 3254/74 of 17 December 1974 applying Regulation (EEC) No 1055/72 on notifying the Commission of imports of crude oil and natural gas to petroleum products falling within subheadings 27.10 A, B, C I and C II of the Common Customs Tariff Only for companies or persons importing at least 100 000 metric tons of petroleum products per annum. Within the meaning of this Regulation the term "import" means all petroleum products in question entering the customs territory of the Community for purposes other than transit and inward processing traffic destined for third countries. Member States are obliged to notify only imports of petroleum products intended for themselves, excluding those in transit to other Member States. (a) "Petroleum products falling within subheadings 27.10 A, B, C I and C II of the Common Customs Tariff" means the product referred to in the corresponding notes of the Common Customs Tariff. (b) "Gradings and descriptions of the imported petroleum products as given in the Common Customs Tariff" means the description of the petroleum product according to the following headings: >PIC FILE= "T0008394"> The notification shall be made using one form for each petroleum product falling within a different one of the above headings. TIME LIMIT: The imports planned for the following year to be notified before 15 December of each year. (If there is insufficient room on the forms, additional information may be included on separate sheets). >PIC FILE= "T0007901"> Remarks for PP 2b - IMPORTS QUESTIONNAIRE Questionnaire to be submitted by the Member States to the Commission of the European Communities Laying down the implementing provisions pursuant to Article 1 of Council Regulation (EEC) No 3254/74 of 17 December 1974 applying Regulation (EEC) No 1055/72 on notifying the Commission of imports of crude oil and natural gas to petroleum products falling within subheadings 27.10 A, B, C I and C II of the Common Customs Tariff Only for companies or persons importing at least 100 000 metric tons of petroleum products per annum. Within the meaning of this Regulation the term "import" means all petroleum products in question entering the customs territory of the Community for purposes other than transit and inward processing traffic destined for third countries. Member States are obliged to notify only imports of petroleum products intended for themselves, excluding those in transit to other Member States. (a) "Petroleum products falling within subheadings 27.10 A, B, C I and C II of the Common Customs Tariff" means the product referred to in the corresponding notes of the Common Customs Tariff. (b) "Gradings and descriptions of the imported petroleum products as given in the Common Customs Tariff" means the description of the petroleum product according to the following headings: >PIC FILE= "T0008395"> The notification shall be made using one form for each petroleum product falling within a different one of the above headings. TIME LIMIT: No later than 31 December of each year. (If there is insufficient room on the forms, additional information may be included on separate sheets).